Citation Nr: 1444314	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-33 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection to hypertension, to include as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1962 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO denied service connection for diabetes mellitus, type II (diabetes); hypertension; and flexor tenosynovitis, right middle finger, claimed as pain in right hand. 

In December 2011, the RO awarded service connection for flexor tenosynovitis, right middle finger, claimed as pain in right hand.  Because such grant constitutes a full grant of the benefits sought on appeal, the issue is no longer before the Board for consideration.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In February 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO.  A transcript of this proceeding has been associated with the claims file.  During the hearing, the Veteran clarified that the his claim for service connection for hypertension was only as secondary to diabetes mellitus, type II, for which service connection has been granted herein.  See Hearing Transcript at 3.  Accordingly, the issue has been recharacterized as noted on the title page. 

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a February 2014 Hearing Transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Additionally medical evidence submitted after the December 2011 supplemental statement of the case may be considered by the Board as it was submitted with the Veteran's waiver of review by the Agency of Original Jurisdiction (AOJ).  

The issue of service connection for hypertension secondary to service-connected diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's military occupational specialty was airplane mechanic. 

2.  The Veteran's statements that he visited a military base in Da Nang, Vietnam for one day on a military flight mission is credible and consistent with his military records showing his service as an airplane mechanic stationed in The Philippines from December 1965 to November 1966, and herbicide exposure in his case may be conceded.

3.  Medical evidence establishes that the Veteran has been diagnosed with diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, as presumptively related to active military service, are met. 38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1116, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for diabetes mellitus, type II is completely favorable, no further action is required with respect to this claim to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

However, VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the Veteran must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Certain diseases, including diabetes mellitus, type II, shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service records show that the Veteran served as an airplane mechanic and was stationed in The Philippines from 1965 to 1966.  Additionally, the Veteran received an Air Medal for his participation as a crew member flying combat support missions over hostile territory from December 1965 to November 1966.  A certificate further demonstrates that the Veteran had participated in nearly 50 combat support missions.  Non-pilot Individual Flight Records also confirm his participation in numerous flights in 1965 and 1966.

At the February 2014 Board hearing, the Veteran credibly testified that, while stationed in the Philippines at the Clark Air Force base, he participated in numerous spy missions, which required frequent flights to Vietnam and other areas of Southeast Asia.  Once, however, the Veteran participated in a flight mission which landed at a military base in Da Nang, Vietnam.  As the Veteran explained, the flight he was on needed to land at the Da Nang base in Vietnam because of a broken-down airplane.  While at the Da Nang base that day, the Veteran had lunch on land and then returned to the plane to continue the mission.  The Veteran particularly remembered the day of that landing because he observed living conditions at the Da Nang base which struck him as being exceptionally challenging due to the prevalence of rain, water, and snakes.

Although the Veteran's service records demonstrate the Veteran's presence in Southeast Asia during the Vietnam era, they do not sufficiently demonstrate that the Veteran had service in Vietnam.  However, the Veteran's service records, together with his credible hearing testimony, adequately prove that the Veteran was physically present in Vietnam during the critical time period for herbicide exposure.  See Hearing Transcript at 6-12.  Accordingly, the Board finds that the Veteran set foot in Vietnam during the Vietnam era.  As such, he is presumed to have been exposed to herbicides coincident to such service.  Finally, because the Veteran's medical records show that he has been diagnosed with diabetes mellitus, type II, one of the diseases recognized for service connection due to herbicide exposure, presumptive service connection is warranted.  See 38 C.F.R. § 3.309(e).

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran set foot in Vietnam in in 1965 or 1966 and is entitled to service connection for diabetes mellitus, type II, on a presumptive basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With respect to the claim for hypertension, the Veteran testified at the February 2014 hearing that he was diagnosed with hypertension after he developed diabetes.  He further clarified that he sought service connection for hypertension only as secondary to diabetes, for which, as detailed above, the Veteran has been granted service connection for diabetes mellitus.  

The Board notes that the December 2009 letter notified the Veteran of the requirements for obtaining service connection on a direct basis but did not address the requirements for obtaining service connection on a secondary basis.  Thus, the Veteran was never adequately informed of the requirements needed to substantiate the remaining claims on appeal.  Therefore, remand is needed to provide the Veteran with the appropriate notice for his secondary service connection claim.

Also, the Veteran has not yet been afforded a VA examination with respect to his hypertension, and the Board finds that a medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a remand is required in order to afford the Veteran a VA examination so as to determine whether the Veteran's hypertension was secondarily caused or aggravated by the Veteran's now service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective notice informing him of the requirements for establishing entitlement to service connection for a hypertension on a secondary basis.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his hypertension since service.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).


3.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed hypertension.  The examiner should answer the following questions:

A.  Does the Veteran have hypertension?

B.  Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the Veteran's hypertension (a) was caused, or (b) has been aggravated (worsened beyond the natural progression) by his service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

The examiner should address the Veteran's reported history of these disorders, to include the Veteran's February 2014 testimony that he was first diagnosed with hypertension after he was diagnosed with diabetes mellitus.  The examiner should also address the September 2009 VA treatment record showing an assessment of "unspecified essential hypertension" and also a July 2010 VA examination indicating that the Veteran's claimed hypertension is not a complication of his diabetes mellitus because hypertension had its onset at the same time as the diabetes.

A complete rationale for all opinions should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


